DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8, as amended 3 January 2020, are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of at least the terms Orlite DS-1, Orlite DS-4, Amberlite IRC76, Orlite DS-2, Orlite DS-5, Orlite DS-6 ([0028]-[0029]), which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an upper-lid side ion exchanger outflow preventing member” in claim 4 and “a lower-lid side ion exchanger outflow preventing member” in claim 6.  Based on a review of the instant specification, the “outflow preventing member” appears to be a mesh (pg. 11-12; pg. 25), an unwoven cloth, or the like (pg. 25).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The terms “an upper-lid sandwiching member” in claims 4 and 5, and “lower-lid sandwiching member” in claims 6 and 7, appear to have sufficient structure recited to avoid interpretation under 35 U.S.C. 112(f).
The phrase “metal removing column” in claims 1 and 8 is interpreted as column intended to remove metals, rather than a “removing column” that is formed of metal.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a]n ion exchanger filled cartridge accommodated inside an accommodating container of a metal removing column” in lines 1-2.  This limitation renders the claim indefinite because it is unclear if the phrase “accommodated inside an accommodating container of a metal removing column” is intended use of the cartridge, or a positively recited limitation of the claim.  Given that claim 8 is directed to the metal removing column that accommodates the cartridge of claim 1, this phrase in claim 1 will be interpreted as intended use.
Similarly, claim 1 recites “an insertion pipe…inserted into a treated liquid discharge pipe provided on a bottom portion of the accommodating container of the metal removing column” in lines claim 8 is directed to the metal removing column that accommodates the cartridge of claim 1, including a clear, positive recitation of the combination of the insertion pipe and treated liquid discharge pipe, this phrase in claim 1 will be interpreted as intended use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Namura et al. (JP 2011-200818, citations from Machine translation).
Regarding claims 1 and 8, Namura discloses an ion exchanger filled cartridge accommodated inside an accommodating container of a metal removing column (Figures 1-2; see annotations below; [0001]; [0029]-[0036]).  The cartridge includes a cylinder portion with and upper lid having a through hole for liquid to be treated and a lower lid having a through hole for treated liquid (Figures 1-2; see annotations below; [0029]-[0036]).  An insertion pipe is connected to the lower lid and has an O-ring attached to the outer side of the pipe, such that it may be inserted into a discharge pipe on a bottom portion of the accommodating container of the metal removing column ((Figures 1-2; see annotations 
When the cartridge is placed within the outer column, the O-ring is brought into close contact with an inner wall of the treated liquid discharge pipe and the outer side of the insertion pipe so that a space between the two walls is sealed ([0036]; Figures 1-2).
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Supply port)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (O-ring)][AltContent: textbox (Insertion pipe)][AltContent: arrow][AltContent: textbox (Accommodating container of metal removing column)][AltContent: textbox (Cylinder portion)][AltContent: textbox (Lower lid)][AltContent: textbox (Upper lid)][AltContent: textbox (Treated liquid discharge pipe)]
    PNG
    media_image1.png
    544
    309
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Namura et al. (JP 2011-200818, citations from Machine translation), as applied to the claims above, and further in view of Eisenbeiss et al. (US 3,791,522).
Regarding claim 2, Namura discloses all of the claim limitations as set forth above.  While the reference discloses that the cartridge includes a cylinder portion ([0029]-[0036]), the reference is silent as to the composition of the cylinder portion.
Eisenbeiss discloses a separation column for treatment of liquids, such as through adsorption or ion exchange treatment (abstract; C1/L1-32).  Eisenbeiss discloses that the main column containing the packing should be a rigid casing formed from a material of sufficient mechanical strength and be inert 
It would have been obvious to one having ordinary skill in the art at the time of the invention to select PTFE as the material for the cylinder portion of the cartridge of Namura, as suggested by Eisenbeiss, since it is a rigid material providing sufficient mechanical strength to the column and inert to many solvents and reagents that may be used within the column.
Regarding claim 3, Namura discloses all of the claim limitations as set forth above.  While the reference discloses that the cartridge includes a cylinder portion ([0029]-[0036]), the reference fails to teach that the cartridge includes an upper-end side pipe-diameter reducing potion where the inner diameter of the cylinder portion decreases as it goes toward the upper end of the cylinder portion and a lower-end side pipe-diameter portion where the inner diameter of the cylinder portion decreases as it goes toward the lower end of the cylinder portion.
Such configurations are well known, however, in the art of packed bed separation columns.  For example, Eisenbeiss discloses a separation column for treatment of liquids, such as through adsorption or ion exchange treatment (abstract; C1/L1-32).  The reference teaches that the upper and lower ends of the column may taper to a narrower diameter (Figure 1; C2/L6-55).  Eisenbeiss suggests that this shape of column contributes to uniform distribution of the substance to be separated over the packing material (C4/L7-10).
It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate tapering portions on the upper and lower sides of the inner diameter of the cylinder portion in the cartridge of Namura, as suggested by Eisenbeiss, since doing so will aid in the uniform distribution of liquid to be treated over the filter medium packed within the cylinder.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Namura et al. (JP 2011-200818, citations from Machine translation), as applied to the claims above, and further in view of Ellis et al. (US 8,580,560) and Chinn (US 5,626,750).
Regarding claims 4-7, Namura discloses all of the claim limitations as set forth above.  Namura teaches that the cartridge includes an upper-lid side outflow preventing member and a lower-lid side outflow preventing member (Figures 1-2, outflow prevention members 5, 6; [0032]).  The reference does not disclose, however, that the cartridge further includes upper and lower lid sandwiching members, wherein each respective outflow preventing members are sandwiched between a lid and a sandwiching member (claims 4-7).  Further, the reference does not disclose the particular configuration of the sandwiching members and fastening mechanisms as set forth in claims 5 and 7.   
The use of retaining rings (sandwiching members) to hold a frit or mesh (outflow prevention member) in place is widely known in the art.  
Ellis discloses a cap for a vessel which includes a filter mesh sandwiched between the cap (lid) and a retaining ring (abstract; Figure 3, cap 44, filter 74, retaining ring 72; C7/L10-54).  Ellis teaches that the O-shaped retaining ring has a periphery configured to form a snap fit connection with the sidewall (C7/L40-45).  Alternatively, Ellis discloses that mating threads could also be used for a removable connection between the outer periphery of the retaining ring and the sidewall of the cap (C7/L45-50). Ellis also teaches that the retaining ring may have alternative interior shapes, such as a porous support held within the annular ring, depending on the type of filter material (C7/L33-39).
Chinn discloses a packed bed ion exchange column (abstract) wherein upper and lower sheets/plates are present to sandwich meshes into place on both the upper and lower ends of the column to hold the ion exchange particles within the bed (Figure 3; sheets 22, 23; meshes 18, 19; C7/L16-C8/L18).  The sheets provide support for the meshes and prevent them mesh from impinging into the central holding chamber (C7/L58-61).  The sheets may simply be a retaining ring, or a ring with 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include upper and lower retaining rings having an O-shaped outer side portion and a grid in an inner side portion, wherein the outer periphery of the retaining ring is removably connected to the sidewall of the respective lids with mating threads, as suggested by at least Ellis and Chinn, since doing so will ensure that the filter mesh (outflow preventing members) do not impinge into the cylinder portion and will ensure that no filter medium particles can escape the packed bed within the cylinder portion.   One having ordinary skill in the art would have been motivated to select an appropriate inner side shape for the retaining ring (from various shapes and sizes of grids, perforations, or openings, etc.) based upon the desire to provide adequate support for the filter mesh while also not impeding fluid flow.  Further, it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited are related to packed bed columns and frit retaining structures.  Bortun et al. (US 2016/0144355) is also cited for establishing that aluminum hydroxide resins are amphoteric and behave as cation exchangers or anion exchangers, depending on pH ([0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/               Primary Examiner, Art Unit 1777